United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 10, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30460
                         Summary Calendar



DIANE LONG,

                                              Plaintiff-Appellant,

versus


LOUIS CONGEMI, In His Official Capacity
as Mayor of the City of Kenner,

                                               Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                            (03-CV-673)
                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     We have reviewed the summary judgment record in this lawsuit

which was filed and prosecuted by Plaintiff-Appellant Diane Long,

and have studied the appellate briefs of the parties as well.         We

are satisfied that the district court’s summary dismissal, grounded

in the reasons patiently, fully, and correctly set forth in the

comprehensive Report and Recommendation of the magistrate judge,

should be affirmed.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Long has submitted no probative evidence that she was somehow

the victim of employment sex discrimination, in violation of Title

VII or § 1983.     Specifically, there is no relevant evidence to

support her subjective belief that she was clearly more qualified

than her male co-worker who (1) conceived the new unclassified

position of Assistant Director of Kenner’s Recreation Department,

(2) submitted that idea to the Defendant-Appellee (“the Mayor”),

and (3) pressed the matter until the Mayor agreed to create the new

position, which he was legally empowered to do unilaterally.

Neither has Long submitted probative evidence of pretext in the

Mayor’s non-discriminatory explanation for not having posted the

opening for the new position or not having actively sought Long’s

or other applications (which are neither legally required nor

customarily done when filling unclassified positions in the City of

Kenner in general or the Recreation Department in particular) and

simply    appointing    the    male   employee          whose   imagination   and

initiative were responsible for the creation of the new position in

the first place.    Ironically, Long (like her husband and her son)

was   appointed    by   this    Mayor       to    her     current   upper-level,

unclassified job in the Recreation Department without his having

posted,   advertised,    or    otherwise         publicized     that   position’s

availability or sought other applications.                Yet, despite labeling

as pretextual the legitimate, non-discriminatory reasons proffered

by the Mayor for appointing her male co-worker to the new post,

Long has presented nothing in the way of relevant, probative

                                        2
summary judgment evidence that would support a conclusion that the

Mayor’s logical and consistent explanations for taking that action

was pretext for sex discrimination against Long.   For essentially

the same the reasons that were set forth by the Magistrate Judge

and credited by the district court, we affirm the conclusions that

Long’s lawsuit is wholly without merit and should be dismissed with

prejudice.

     The summary judgment of the district court dismissing Long’s

action with prejudice is, in all respects,

AFFIRMED.




                                3